DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Central opening (16) on Page 08, Paragraph 03 described within "The frame members 10, 12 each have a central opening 14, 16 which are aligned..." is missing from the Figure 1.  It is noted, however, Figure 1 duplicates reference character (10).  It is presumed the lower positioned of the duplicates of (10) in Figure 1 is in error and should be reference character (16).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
“Heating device” of claims 18, 20-21 and 66
“Cooling device” of claims 23-24
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim  objected to because of the following informalities:  Claim 14 on Page 4 of the Preliminary Amendment dated 2/21/2019 has as status as currently amended.  However, claims 10-.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 14, 25-26 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suenaga (US 2007/0290415 A1).
Regarding claim 1, Suenaga teaches a method of forming a container (Figure 5), the method comprising the steps of: 
i) providing an injection moulded preform (10) composed of a biaxially-orientable thermoplastic material (paragraph 0042), the preform being substantially planar and having a peripheral edge (edge portion 11) and a central portion (central portion 10a); 
ii) clamping at least a portion of the peripheral edge of the preform in a frame (annular tightening member 12 and supporting fitting 30a in Figures 5-6, paragraphs 0060 and 0080); 
iii) heating the preform (paragraph 0059); 
the central portion of the preform is held between the stretching rod…to thereby effect the stretching in the axial direction by using the stretching rod and the blow-stretching) to engage an inner side of at least the central portion of the preform and axially to stretch at least a part of the central portion of the preform prior to blowing a pressurized gas against the inner side which urges the opposite side of the preform radially outwardly against the mould (paragraph 0069; compressed air or the like is blown out from the gas flow passage formed in the stretching rod); and 
v) shrinking the intermediate article, clamped with the frame, onto a second male mould (Figure 5e, paragraph 0075; gas is sucked under reduced pressure…to effect the shrink back) to form a container having a bottom wall, defining a base, and an annular sidewall, defining a body portion, beneath the upper edge clamped within the frame, the container comprising biaxially oriented thermoplastic material in the annular sidewall and at least an outer portion of the bottom wall (paragraph 0077).
Regarding claim 14, Suenaga further teaches the substantially planar preform has an overall general shape and configuration which is planar and the preform has some localised three-dimensional shaping (as shown in Figures 5a and 6, paragraph 0058).
Regarding claim 25, Suenaga further teaches the preform is clamped in the frame during the heating step iii (as shown in Figure 5, paragraph 0030).
 surface of a heating metal mold, heat radiating fins, infrared heater, hot air heater).
Regarding claim 28, Suenaga further teaches at least an annular outer part of the preform has a constant thickness which is heated to a common temperature during the heating step iii (Figure 6, paragraphs 0080-0081).
Regarding claim 29, Suenaga further teaches at least the central portion of the preform has a varying thickness (as shown in Figures 5-6, paragraph 0012) which is heated to correspondingly varying temperatures during the heating step iii (paragraph 0067-0068; central portion corresponding to the thick portion 2a is held between the stretching rod and the cooling rod being exposed to different temperature than the sidewall portions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-9, 18, 23-24, 27, 46-49 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Suenaga, in view of Iwasaki (US 2005/0196567 A1).
Regarding claim 8, Suenaga teaches all the element of claim 1 as discussed above but does not teach the thickness of the substantially planar preform.
In the same field of stretch blow molding of containers, Iwasaki teaches a method for forming a container (Figures 37-42) comprising clamping the peripheral edge of the preform (Figure 43, paragraph 0291), heating the preform (paragraph 0272), stretch blow molding the heated preform using a stretch rod (136 in Figure 39, paragraph 0278), blowing a pressurized gas against the inner side of the preform (Figure 40, paragraph 0279; …is stretched is blow-molded by the action of the compressed air blown form the communication hole), and shrinking the intermediate article to form a container (Figure 41, paragraph 0281).  Iwasaki further teaches the preform having a thickness of 1.2 mm (paragraph 0333, Examples 1-5).  As both Suenaga and Iwasaki both disclose the use of PET preforms (paragraph 0048 of Suenaga, paragraph 0332 of Iwasaki), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the preform of Suenaga with that as disclosed by Iwasaki, since Iwasaki indicates that PET preforms having said thickness is suitable for stretch blow molding into containers.  This would represent the simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Regarding claim 9, Suenaga, as modified by Iwasaki, further teaches the substantially planar preform has a thickness of 3from 0.5 to 5 mm (paragraph 0394 of Iwasaki); which overlaps the presently claimed range of from 0.3 to 0.75 mm, or from 0.4 to 0.6 mm, or about 
Regarding claim 18, Suenaga, as modified by Iwasaki, further teaches the frame comprises a pair of upper and lower mating frame members forming an opening in the frame (Figures 5-6 of Suenaga, Figure 38 of Iwasaki), wherein the peripheral edge is clamped between the frame members and the central portion is located in the opening and the frame is coupled to a heating device for heating the frame to a controlled temperature (heater 173 in Figure 44, paragraphs 0294-0295 of Iwasaki).
Regarding claim 23, Suenaga, as modified by Iwasaki, further teaches the frame is coupled to a cooling device for cooling the frame to a controlled temperature (cooling jig 30 in Figure 6 of Suenaga; 170a in Figure 44, paragraph 0294 of Iwasaki).
Regarding claim 24, Suenaga, as modified by Iwasaki, teaches all the elements of claim 23 as discussed above and further teaches the cooling device is controlled to cool the upper frame member to a temperature of from 5 °C to 20 °C to reduce or prevent the induction of crystallinity in the thermoplastic material in contact with the upper frame member (paragraph 0082 of Suenaga, paragraph 0294 of Iwasaki).  While Suenaga/Iwasaki is silent as to the 
Regarding claim 27, Suenaga, as modified by Iwasaki, teaches all the elements of claim 1 and further teaches the preform is differentially heated so that preform material in a first region to form a corner in the container between the bottom wall and the annular sidewall is heated to a lower temperature than at least one adjacent second region (Figures 43-44, paragraphs 0293-0295 of Iwasaki; the lower temperature first region being protrusion 160 being selectively cooled by the cooling water passage 170a).
Regarding claim 46, Suenaga, as modified by Iwasaki, teaches all the elements of claim 1 and further teaches in step (v) the second male mould has a temperature which is higher than a glass 5transition temperature of the thermoplastic material, or lower than a temperature of the first female mould, or from 80 to 120 C, or from 95 to 105 C, and step (v) thermoforms the container (paragraphs 0279-0281 of Iwasaki; female molding member 130 is heated to greater than crystallization temperature, plug member 134 is heater to less than the crystallization temperature).
Regarding claim 47, Suenaga, as modified by Iwasaki, teaches all the elements of claim 46 and further teaches heat setting the container by holding the container at an elevated temperature in contact with the second male mould thereby to increase the crystallinity of the thermoplastic material (implicit from paragraphs 0540-0541, claim 1, of Iwasaki; paragraphs 0070-0071 of Suenaga).
discloses resulting crystallinity of sidewall as 30%; Table 2 of Iwasaki; discloses crystallinity greater than 30%).
Regarding claim 49, Suenaga, as modified by Iwasaki, teaches all the elements of claim 1 and but does not appear to teach in step (v) the intermediate article shrinks to form the container so that at least 50%, or from 75 to 100%, or from 95 to 100%, of the surface area of the bottom wall and annular sidewall of the intermediate article are shrunk inwardly onto the second male mould by a distance of from 0.5 to 5 mm, or from 1 to 4 mm, or from 1 to 3 mm, or from 1.5 to 2.5 mm.  However, Iwasaki discloses the surface area of the female mold is 1.01 to 1.10 times the surface area of the plug (paragraph 0317 of Iwasaki).  If the ratio is greater than 10%, wrinkles develop during shrinking and if the ratio is less than 1%, distortion is not removed.  Iwasaki further discloses an example wherein the male mold has a surface area ~16.7x103 mm2 (paragraph 0461; 32mm radius, 51 mm height).  According to the ratio above, the surface area of the female mold should be a maximum 18.3x103 mm2; or a radius of 34mm-35mm assuming the same height).  Hence, absent a showing of unexpected results, one of ordinary skill in the art would have found it obvious to optimize the distance between the female and male mold to the claimed ranges above to ensure removal of distortion without developing wrinkles, as disclosed by Iwasaki.

i) providing an injection moulded preform (10) composed of a biaxially-orientable thermoplastic material (paragraph 0042), the preform being substantially planar and having a peripheral edge (edge portion 11) and a central portion (central portion 10a);
ii) clamping at least a portion of the peripheral edge of the preform in a frame (annular tightening member 12 and supporting fitting 30a in Figures 5-6, paragraphs 0060 and 0080 of Suenaga); 
iii) heating the preform (paragraph 0059 of Suenaga); 
iv) stretch blow moulding the heated preform, clamped with the frame, within a mould cavity defined by a first female mould to form an intermediate article having a bottom wall and an annular sidewall beneath an upper edge clamped within the frame, the stretch blow moulding step using a stretch rod (Figure 5b, paragraph 0067 of Suenaga; the central portion of the preform is held between the stretching rod…to thereby effect the stretching in the axial direction by using the stretching rod and the blow-stretching) to engage an inner side of at least the central portion of the preform and axially to stretch at least a part of the central portion of the preform prior to blowing a pressurized gas against the inner side which urges the opposite side of the preform radially outwardly against the mould (paragraph 0069 of Suenaga; compressed air or the like is blown out from the gas flow passage formed in the stretching rod); and 
v) shrinking the intermediate article, clamped with the frame, onto a second male mould (Figure 5e, paragraph 0075 of Suenaga; gas is sucked under reduced pressure…to effect the shrink back) to form a container having a bottom wall, defining a base, and an annular sidewall, defining a body portion, beneath the upper edge clamped within the frame, the container comprising biaxially oriented thermoplastic material in the annular sidewall and at least an outer portion of the bottom wall (paragraph 0077 of Suenaga), wherein in step (v) the second male mould has a temperature which is higher than a glass transition temperature of the thermoplastic material (paragraph 0044, 0196-0199 of Iwasaki) and step (v) thermoforms the container and heat sets the container by holding the container at an elevated temperature in contact with the second male mould (implicit from paragraphs 0540-0541, claim 1, of Iwasaki; paragraphs 0070-0071 of Suenaga) thereby to increase the crystallinity of the thermoplastic material in the sidewall during contact of the container on the second male mould from a crystallinity value in the sidewall of the intermediate article of less than 30% to a crystallinity value in the sidewall of the container of greater than 30% (Table 1 of Iwasaki, discloses resulting crystallinity of sidewall as 30%; Table 2 of Iwasaki; discloses crystallinity greater than 30%).

Claims 20-22 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Suenaga, in view of Iwasaki, as applied to claim 18 above, and further in view of Hatano (US 2007/0082151 A1).
Regarding claims 20 and 21, Suenaga, as modified by Iwasaki, teaches all the elements of claim 18 as discussed above and further teaches the thermoplastic material is polyethylene terephthalate (paragraph 0048 of Suenaga, paragraph 0332 of Iwasaki).  Suenaga/Iwasaki does not teach the heating device is controlled to heat the lower frame member to a temperature of 
In the same field of stretch blow molding of containers, Hatano teaches a method for forming a container (Figures 12-19) comprising clamping the peripheral edge of the preform in a frame (clamp mold 13, Figure 14), heating the preform (paragraph 0221-222), stretch blow molding the heated preform (Figures 16-17, paragraph 0224), blowing a pressurized gas against the inner side of the preform (paragraph 0225), and shrinking the intermediate article to form a container (paragraph 0227).  A heater is used to heat the upper and lower surfaces of the flanged portion of the preform (paragraph 0234-0235; infrared heater or heated mold).  Hatano further discloses the temperature of the female mold (12 in Figure 14; e.g. lower frame member) is set from 130 to 200°C in order to induce crystallization and impart rigidity (paragraph 0221) and the temperature of the clamp mold (13 in Figure 14; e.g. upper frame member) is set from 70 to 130°C in order to prevent crystallization and impart heat seal-ability (paragraph 0222).  As Suenaga is directed to maintaining the heat seal-ability of the edge portion while selectively crystallizing the wall portion (paragraph 0078 of Suenaga), it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Suenaga/Iwasaki to incorporate the teachings of Hatano and heated the upper and lower frame members to the temperature ranges above.  While Suenaga, as modified by Iwasaki/Hatano, differ from the claims by failing 
Regarding claim 22, Suenaga, as modified by Iwasaki/Hatano, further teaches a lidding film is subsequently applied by application of at least one of heat and pressure to the thermoplastic material of reduced surface crystallinity after filling the container with contents to be packaged therein (paragraph 0044 of Suenaga, paragraph 0431 of Iwasaki).
Regarding claim 66, Suenaga, as modified by Iwasaki/Hatano, teaches a method of forming a container (Figure 5 of Suenaga), the method comprising the steps of: 
i) providing an injection moulded preform (10) composed of a biaxially-orientable thermoplastic material (paragraph 0042), the preform being substantially planar and having a peripheral edge (edge portion 11) and a central portion (central portion 10a);
ii) clamping at least a portion of the peripheral edge of the preform in a frame (annular tightening member 12 and supporting fitting 30a in Figures 5-6, paragraphs 0060 and 0080 of Suenaga), wherein the frame comprises a pair of upper and lower mating frame members forming an opening in the frame (Figures 5-6 of Suenaga, Figure 38 of Iwasaki), wherein the peripheral edge is clamped between the frame members and the central portion is located in the opening; 

iv) stretch blow moulding the heated preform, clamped with the frame, within a mould cavity defined by a first female mould to form an intermediate article having a bottom wall and an annular sidewall beneath an upper edge clamped within the frame, the stretch blow moulding step using a stretch rod (Figure 5b, paragraph 0067 of Suenaga; the central portion of the preform is held between the stretching rod…to thereby effect the stretching in the axial direction by using the stretching rod and the blow-stretching) to engage an inner side of at least the central portion of the preform and axially to stretch at least a part of the central portion of the preform prior to blowing a pressurized gas against the inner side which urges the opposite side of the preform radially outwardly against the mould (paragraph 0069 of Suenaga; compressed air or the like is blown out from the gas flow passage formed in the stretching rod); and 
v) shrinking the intermediate article, clamped with the frame, onto a second male mould (Figure 5e, paragraph 0075 of Suenaga; gas is sucked under reduced pressure…to effect the shrink back) to form a container having a bottom wall, defining a base, and an annular sidewall, defining a body portion, beneath the upper edge clamped within the frame, the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iwasaki (US 2006/0151924 A1) discloses biaxial stretch blow molding of containers using an upper and lower clamp for holding a planar preform independent of the mold and plug.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        3/11/2021

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748